BENTON, J.,
concurring in part and dissenting in part.
I would reverse and remand for further proceedings, including on the claim for an injunction. Merely furnishing the public records requested more than two months after they were requested does not render the case moot. See Mazer v. Orange Cnty., 811 So.2d 857, 859-60 (Fla. 5th DCA 2002) (holding “the fact that the requested documents were produced ... after the action was commenced, but prior to final adjudication ... does not render the case moot”); Soud v. Kendale, Inc., 788 So.2d 1051, 1053 (Fla. 1st DCA 2001); Puls v. City of Port St. Lucie, 678 So.2d 514, 514 (Fla. 4th DCA 1996); Wisner v. City of Tampa Police Dep’t, 601 So.2d 296, 298 (Fla. 2d DCA 1992).
The case was decided below on a motion to dismiss, which means that the court’s finding that “there were no public records in the possession of the Defendant to respond to Plaintiffs request” when it was received was an improper basis for decision. The complaint alleged: “The public records ... existed at the time Defendant received the records request.” The rule is that the well-pleaded allegations of the complaint should be deemed true for purposes of deciding a motion to dismiss. See Republic Servs. of Fla., Ltd. P’ship v. Workers Temp. Staffing Inc., 123 So.3d 650, 653 (Fla. 4th DCA 2013); Havens v. *399Coast Fla., P.A., 117 So.3d 1179,1180 (Fla. 2d DCA 2013); Rhea v. Dist. Bd. of Trs. of Santa Fe Coll., 109 So.3d 851, 854 (Fla. 1st DCA 2013); Johnson v. Jarvis, 74 So.3d 168,170 (Fla. 1st DCA 2011).
Any factfinding purportedly justifying the dismissal of the prayer for injunctive relief was also procedurally improper. See Andrew v. Shands at Lake Shore, Inc., 127 So.3d 1289, 1290 (Fla. 1st DCA 2013) (holding “the allegations in the • sixth amended complaint should be taken as true without regard to Appellant’s ability to prove them”); Diplomat Props. Ltd. P’ship v. Tecnoglass, LLC, 114 So.3d 357, 363 n. 2 (Fla. 4th DCA 2013); Wells Fargo Bank, N.A. v. Bohatka, 112 So.3d 596, 602 (Fla. 1st DCA 2013).